 

Exhibit 10.1

 

TAX RECEIVABLE AGREEMENT

 

by and among

 

FOCUS FINANCIAL PARTNERS INC.,

 

THE TRA HOLDERS

 

and

 

THE AGENT

 

DATED AS OF MARCH 25, 2020

 

 

 



 

TAX RECEIVABLE AGREEMENT

 

This TAX RECEIVABLE AGREEMENT (this “Agreement”), dated as of March 25, 2020, is
hereby entered into by and among Focus Financial Partners Inc., a Delaware
corporation (the “Corporate Taxpayer”), the TRA Holders and the Agent.

 

RECITALS

 

WHEREAS, the Corporate Taxpayer is the managing member of Focus Financial
Partners, LLC, a Delaware limited liability company (“Focus LLC”), an entity
classified as a partnership for U.S. federal income tax purposes, and holds
limited liability company interests in Focus LLC;

 

WHEREAS, Focus LLC and each of its direct and indirect Subsidiaries that is
treated as a partnership for U.S. federal income tax purposes has or will have
in effect an election under Section 754 of the Internal Revenue Code of 1986, as
amended (the “Code”), for each Taxable Year in which an Exchange (as defined
herein) occurs;

 

WHEREAS, each of the TRA Holders holds Common Units and/or Incentive Units and
may transfer all or a portion of such Units (after conversion of any Incentive
Units into Common Units) pursuant to the Exchange Right or the Call Right, as
applicable, in a transaction that is or is deemed to be a sale of such Common
Units to the Corporate Taxpayer for U.S. federal income tax purposes (each such
transfer an “Exchange”), and as a result of such Exchanges, the Corporate
Taxpayer is expected to obtain or be entitled to certain Tax benefits as further
described herein;

 

WHEREAS, the Corporate Taxpayer has also entered into two tax receivable
agreements, each dated as of July 30, 2018, in connection with the IPO, one with
certain entities affiliated with Focus LLC’s private equity investors (the “PE
TRA”) and the other with certain other continuing and former owners of Focus LLC
(the “Non-PE TRA” and, together with the PE TRA, the “IPO TRAs”);

 

WHEREAS, this Agreement is intended to set forth the agreement among the parties
hereto regarding the sharing of the Tax benefits realized by the Corporate
Taxpayer as a result of Exchanges;

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1           Definitions. As used in this Agreement, the terms set
forth in this Article I shall have the following meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined).

 

“Accrued Amount” has the meaning set forth in Section 3.1(b) of this Agreement.

 

“Actual Tax Liability” means, with respect to any Taxable Year, the actual
liability for U.S. federal income Taxes of (a) the Corporate Taxpayer, and (b)
without duplication, Focus LLC and any of its Subsidiaries that are treated as a
partnership for U.S. federal income tax purposes, but only with respect to Taxes
imposed on Focus LLC and such Subsidiaries that are allocable to the Corporate
Taxpayer; provided that the actual liability for U.S. federal income Taxes of
the Corporate Taxpayer shall be calculated assuming deductions of (and other
impacts of) state and local income and franchise Taxes are excluded.

 



 

 

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

 

“Agent” means the Person serving as the “Agent” with respect to the Non-PE TRA,
as changed from time to time pursuant to and in accordance with the terms of the
Non-PE TRA.

 

“Agreed Rate” means a per annum rate of LIBOR plus 100 basis points.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Amended Schedule” has the meaning set forth in Section 2.3(b) of this
Agreement.

 

“Assumed State and Local Tax Rate” means six percent (6%) or such other rate as
the Corporate Taxpayer may in good faith determine to be appropriate taking into
account any changes, after the date hereof, to the Corporate Taxpayer’s
apportionment factors and/or the corporate income and franchise tax rates in any
state and local jurisdictions in which the Corporate Taxpayer files income and
franchise tax returns.

 

“Attributable” has the meaning set forth in Section 3.1(b) of this Agreement.

 

“Basis Adjustment” means any adjustment to the Tax basis of a Reference Asset as
a result of an Exchange and the payments made pursuant to this Agreement with
respect to such Exchange (as calculated under Section 2.1 of this Agreement),
including, but not limited to: (a) under Sections 734(b) and 743(b) of the Code
(in situations where, following an Exchange, Focus LLC remains classified as a
partnership for U.S. federal income tax purposes); and (b) under Sections
732(b), 734(b) and 1012 of the Code (in situations where, as a result of one or
more Exchanges, Focus LLC becomes an entity that is disregarded as separate from
its owner for U.S. federal income tax purposes). For the avoidance of doubt, the
amount of any Basis Adjustment resulting from an Exchange of Units shall be
determined without regard to any Section 743(b) adjustment attributable to such
Units prior to such Exchange; and, further, payments made under this Agreement
shall not be treated as resulting in a Basis Adjustment to the extent such
payments are treated as Imputed Interest.

 

“Board” means the board of directors of the Corporate Taxpayer.

 

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of New York shall not be regarded as a Business Day.

 

“Call Right” means the “Call Right” as defined in the Focus LLC Agreement and
any other purchase of Units by the Corporate Taxpayer pursuant to Section 3.7 of
the Focus LLC Agreement.

 



2 

 

 

“Change of Control” means the occurrence of any of the following events or
series of related events after the date hereof:

 

(a)   any Person or group of Persons acting together which would constitute a
“group” for purposes of Section 13(d) of the Exchange Act, or any successor
provisions thereto, is or becomes the beneficial owner, directly or indirectly,
of securities of the Corporate Taxpayer representing more than 50% of the
combined voting power of the Corporate Taxpayer’s then outstanding voting
securities;

 

(b)   there is consummated a merger or consolidation of the Corporate Taxpayer
with any other corporation or other entity, and, immediately after the
consummation of such merger or consolidation, the voting securities of the
Corporate Taxpayer immediately prior to such merger or consolidation do not
continue to represent or are not converted into more than 50% of the combined
voting power of the then-outstanding voting securities of the Person resulting
from such merger or consolidation or, if the surviving company is a Subsidiary,
the ultimate parent thereof; or

 

(c)   the equity holders of the Corporate Taxpayer approve a plan of complete
liquidation or dissolution of the Corporate Taxpayer or there is consummated an
agreement or series of related agreements for the sale or other disposition,
directly or indirectly, by the Corporate Taxpayer of all or substantially all of
the Corporate Taxpayer’s assets, other than such sale or other disposition by
the Corporate Taxpayer of all or substantially all of the Corporate Taxpayer’s
assets to an entity, at least 50% of the combined voting power of the voting
securities of which are owned by equity holders of the Corporate Taxpayer in
substantially the same proportions as their ownership of the Corporate Taxpayer
immediately prior to such sale.

 

Notwithstanding the foregoing, (i) except with respect to clause (b) above, a
“Change of Control” shall not be deemed to have occurred by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which the record holders of the voting power of the Corporate Taxpayer
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in, and own substantially all of
the voting power of, an entity which owns, either directly or through a
Subsidiary, all or substantially all of the assets of the Corporate Taxpayer
immediately following such transaction or series of transactions and (ii) a
“Change of Control” shall not occur for purposes of this Agreement with respect
to an event or series of related events if the Majority Non-PE TRA Holders have
waived the right of the Non-PE TRA Holders to treat such event or series of
related events as a “Change of Control” under the Non-PE TRA or have otherwise
waived the rights of the Non-PE TRA Holders under Section 4.2 of the Non-PE TRA
with respect to such event or series of related events.

 

“Class A Shares” means shares of Class A common stock of the Corporate Taxpayer.

 

“Class B Shares” means shares of Class B common stock of the Corporate Taxpayer.

 

“Code” has the meaning set forth in the Recitals of this Agreement.

 

“Common Units” has the meaning set forth in the Focus LLC Agreement.

 



3 

 

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Corporate Taxpayer” has the meaning set forth in the preamble to this
Agreement.

 

“Corporate Taxpayer Return” means the U.S. federal income Tax Return of the
Corporate Taxpayer (including any consolidated group of which the Corporate
Taxpayer is a member, as further described in Section 7.12(a) of this Agreement)
filed with respect to any Taxable Year.

 

“Cumulative Net Realized Tax Benefit” for a Taxable Year means the cumulative
amount (but not less than zero) of Realized Tax Benefits for all Taxable Years
of the Corporate Taxpayer, up to and including such Taxable Year, net of the
cumulative amount of Realized Tax Detriments for the same period. The Realized
Tax Benefit and Realized Tax Detriment for each Taxable Year shall be determined
based on the most recent Tax Benefit Payment Schedule or Amended Schedule, if
any, in existence at the time of such determination.

 

“Default Rate” means a per annum rate of LIBOR plus 500 basis points.

 

“Determination” has the meaning ascribed to such term in Section 1313(a) of the
Code or any other event (including the execution of IRS Form 870-AD) that
finally and conclusively establishes the amount of any liability for Tax.

 

“Dispute” has the meaning set forth in Section 7.9(a) of this Agreement.

 

“Disputing Party” has the meaning set forth in Section 7.10 of this Agreement.

 

“Early Termination” has the meaning set forth in Section 4.1 of this Agreement.

 

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

 

“Early Termination Effective Date” has the meaning set forth in Section 4.4 of
this Agreement.

 

“Early Termination Notice” has the meaning set forth in Section 4.4 of this
Agreement.

 

“Early Termination Payment” has the meaning set forth in Section 4.5(b) of this
Agreement.

 

“Early Termination Rate” means a per annum rate of LIBOR plus 150 basis points.

 

“Early Termination Schedule” has the meaning set forth in Section 4.4 of this
Agreement.

 

“Exchange” has the meaning set forth in the Recitals of this Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder, as the same may be amended from time to time
(or any corresponding provisions of succeeding law).

 

“Exchange Date” means each date on which an Exchange occurs.

 



4 

 

 

“Exchange Notice” has the meaning given to the term “Exchange Notice” in the
Focus LLC Agreement.

 

“Exchange Right” means the exchange right set forth in Section 3.6 of the Focus
LLC Agreement, including any such exchange right exercised pursuant to Section
3.9 of the Focus LLC Agreement.

 

“Exchange Schedule” has the meaning set forth in Section 2.1 of this Agreement.

 

“Expert” means Ernst & Young, LLP or such nationally recognized expert in the
particular area of disagreement as is mutually acceptable to the Corporate
Taxpayer, the Agent and, in the event any holders of rights under any other Tax
Receivable Agreement are involved in such disagreement, each “Agent” as defined
under such other Tax Receivable Agreement.

 

“Focus LLC” has the meaning set forth in the Recitals of this Agreement.

 

“Focus LLC Agreement” means the Fourth Amended and Restated Limited Liability
Company Agreement of Focus LLC, as amended from time to time.

 

“Future TRA” means any tax receivable agreement (or comparable agreement)
entered into after the date of this Agreement by the Corporate Taxpayer or any
of its Subsidiaries pursuant to which the Corporate Taxpayer is obligated to pay
over amounts with respect to tax benefits resulting from any tax attributes to
which the Corporate Taxpayer becomes entitled as a result of a transaction after
the date of this Agreement.

 

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
liability for U.S. federal income Taxes of (a) the Corporate Taxpayer, and (b)
without duplication, Focus LLC and any of its Subsidiaries that are treated as a
partnership for U.S. federal income tax purposes, but only with respect to Taxes
imposed on Focus LLC and such Subsidiaries that are allocable to the Corporate
Taxpayer (using the same methods, elections, conventions, U.S. federal income
tax rate and similar practices used on the relevant Corporate Taxpayer Return),
but without taking into account (x) any Basis Adjustments, (y) any deduction
attributable to Imputed Interest for the Taxable Year, and (z) any Other-TRA
Benefits. For the avoidance of doubt, Hypothetical Tax Liability shall be
determined without taking into account the carryover or carryback of any U.S.
federal income Tax item (or portions thereof) that is attributable to any Basis
Adjustments, Imputed Interest, or any Other-TRA Benefits. Furthermore, the
Hypothetical Tax Liability shall be calculated assuming deductions of (and other
impacts of) state and local income and franchise Taxes are excluded.

 

“Imputed Interest” means any interest imputed under Section 1272, 1274 or 483 or
other provision of the Code with respect to the Corporate Taxpayer’s payment
obligations under this Agreement.

 

“Incentive Units” has the meaning set forth in the Focus LLC Agreement.

 

“IPO” means the initial public offering of shares by the Corporate Taxpayer.

 

“IPO TRAs” has the meaning set forth in the Recitals of this Agreement.

 

“IRS” means the U.S. Internal Revenue Service.

 



5 

 

 

“LIBOR” means during any period, an interest rate per annum equal to (a) the
one-year LIBOR rate reported, on the date two (2) calendar days prior to the
first day of such period, on the Telerate Page 3750 (or if such screen shall
cease to be publicly available, as reported on Reuters Screen page “LIBOR01” or
by any other publicly available source of such market rate) for London interbank
offered rates for United States dollar deposits for such period or (b) any
successor to or substitute for the one-year LIBOR rate as reasonably determined
by the Corporate Taxpayer and the Agent (with appropriate margin adjustments
also to be made to the definitions of “Agreed Rate”, “Default Rate” and “Early
Termination Rate” as reasonably determined by the Corporate Taxpayer and the
Agent).

 

“Majority Non-PE TRA Holders” means the “Majority TRA Holders” (as defined in
the Non-PE TRA) under the Non-PE TRA.

 

“Majority TRA Holders” means, at the time of any determination, TRA Holders who
would be entitled to receive more than fifty percent (50%) of the aggregate
amount of the Early Termination Payments payable to all TRA Holders hereunder
(determined using such calculations of Early Termination Payments reasonably
estimated by the Corporate Taxpayer in consultation with the Agent) if the
Corporate Taxpayer had exercised its right of early termination on such date.

 

“Market Value” means the closing price of the Class A Shares on the applicable
Exchange Date on the national securities exchange or interdealer quotation
system on which such Class A Shares are then traded or listed, as reported by
Bloomberg L.P.; provided, that if the closing price is not reported by Bloomberg
L.P. for the applicable Exchange Date, then the Market Value means the closing
price of the Class A Shares on the Business Day immediately preceding such
Exchange Date on the national securities exchange or interdealer quotation
system on which such Class A Shares are then traded or listed, as reported by
Bloomberg L.P.; provided further that if the Class A Shares are not then listed
on a national securities exchange or interdealer quotation system, “Market
Value” means the cash consideration paid for Class A Shares, or the fair market
value of the other property delivered for Class A Shares, as determined by the
Board in good faith.

 

“Material Objection Notice” has the meaning set forth in Section 4.4 of this
Agreement.

 

“Net Tax Benefit” has the meaning set forth in Section 3.1(b) of this Agreement.

 

“Non-PE TRA” has the meaning set forth in the Recitals of this Agreement.

 

“Non-PE TRA Holders” means the “TRA Holders” (as defined in the Non-PE TRA)
under the Non-PE TRA.

 

“Objection Notice” has the meaning set forth in Section 2.3(a) of this
Agreement.

 

“Other-TRA Benefits” means any tax benefits resulting from increases in Tax
basis or other Tax attributes with respect to which the Corporate Taxpayer or
any of its Subsidiaries is obligated to make payments under the IPO TRAs or any
Future TRA.

 

“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.

 

“PE TRA” has the meaning set forth in the Recitals of this Agreement.

 



6 

 

 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

 

“Realized Tax Benefit” means, for a Taxable Year, the sum of (a) the excess, if
any, of the Hypothetical Tax Liability over the Actual Tax Liability and (b) the
State and Local Tax Benefit. If all or a portion of the Actual Tax Liability for
the Taxable Year arises as a result of an audit by the IRS of any Taxable Year,
such liability and the corresponding Hypothetical Tax Liability shall not be
included in determining the Realized Tax Benefit unless and until there has been
a Determination with respect to such Actual Tax Liability.

 

“Realized Tax Detriment” means, for a Taxable Year, the sum of (a) the excess,
if any, of the Actual Tax Liability over the Hypothetical Tax Liability and
(b) the State and Local Tax Detriment. If all or a portion of the Actual Tax
Liability for the Taxable Year arises as a result of an audit by the IRS of any
Taxable Year, such liability and the corresponding Hypothetical Tax Liability
shall not be included in determining the Realized Tax Detriment unless and until
there has been a Determination with respect to such Actual Tax Liability.

 

“Reconciliation Dispute” has the meaning set forth in Section 7.10 of this
Agreement.

 

“Reconciliation Procedures” means the procedures described in Section 7.10 of
this Agreement.

 

“Reference Asset” means, with respect to any Exchange, an asset (other than cash
or a cash equivalent) that is held by Focus LLC, or any of its direct or
indirect Subsidiaries that is treated as a partnership or disregarded entity for
U.S. federal income tax purposes (but only to the extent such Subsidiaries are
not held through any entity treated as a corporation for U.S. federal income tax
purposes), at the time of such Exchange. A Reference Asset also includes any
asset that is “substituted basis property” under Section 7701(a)(42) of the Code
with respect to a Reference Asset.

 

“Schedule” means any of the following: (a) an Exchange Schedule, (b) a Tax
Benefit Payment Schedule, or (c) the Early Termination Schedule.

 

“Senior Obligations” has the meaning set forth in Section 5.1 of this Agreement.

 

“State and Local Tax Benefit” means, for a Taxable Year, the excess, if any, of
the Hypothetical Tax Liability over the Actual Tax Liability; provided that, for
purposes of determining the State and Local Tax Benefit, each of the
Hypothetical Tax Liability and the Actual Tax Liability shall be calculated
using the Assumed State and Local Tax Rate instead of the rate applicable for
U.S. federal income tax purposes.

 

“State and Local Tax Detriment” means, for a Taxable Year, the excess, if any,
of the Actual Tax Liability over the Hypothetical Tax Liability; provided that,
for purposes of determining the State and Local Tax Detriment, each of the
Actual Tax Liability and the Hypothetical Tax Liability shall be calculated
using the Assumed State and Local Tax Rate instead of the rate applicable for
U.S. federal income tax purposes.

 



7 

 

 

“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting power or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.

 

“Tax Benefit Payment” has the meaning set forth in Section 3.1(b) of this
Agreement.

 

“Tax Benefit Payment Schedule” has the meaning set forth in Section 2.2 of this
Agreement.

 

“Tax Proceeding” has the meaning set forth in Section 6.1 of this Agreement.

 

“Tax Receivable Agreements” means this Agreement, the IPO TRAs and any Future
TRA.

 

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return and
declaration of estimated Tax.

 

“Taxable Year” means a taxable year of the Corporate Taxpayer as defined in
Section 441(b) of the Code (which, for the avoidance of doubt, may include a
period of less than twelve (12) months for which a Tax Return is made).

 

“Taxes” means any and all U.S. federal, state and local taxes, assessments or
similar charges that are based on or measured with respect to net income or
profits (including any franchise taxes based on or measured with respect to net
income or profits), and any interest related to such Tax.

 

“Taxing Authority” means the IRS and any other federal, national, state, county
or municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising any taxing
authority or any other authority exercising Tax regulatory authority.

 

“TRA Holder” means each of those Persons set forth on a schedule of parties to
this Agreement maintained by the Corporate Taxpayer, including those who join
this Agreement after such date pursuant to the last sentence of this definition,
and their respective successors and permitted assigns pursuant to Section
7.6(a)(i). Persons shall only be added to the schedule referenced in the first
sentence of this definition if: (a) the Person proposed to be added is or has
been issued Common Units and/or Incentive Units in exchange for the contribution
of property to Focus LLC or for the performance of services to or for the
benefit of Focus LLC, (b) such Person is not a “TRA Holder” under any other Tax
Receivable Agreement, and (c) such Person has executed and delivered a joinder
to this Agreement, in form and substance reasonably satisfactory to the
Corporate Taxpayer, agreeing to become a “TRA Holder” for all purposes of this
Agreement.

 

“Transferor” has the meaning set forth in Section 7.12(b) of this Agreement.

 

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant Taxable Year.

 

“Units” means Common Units and Incentive Units.

 



8 

 

 

“Valuation Assumptions” means, as of an Early Termination Date, the assumptions
that

 

(a)   in each Taxable Year ending on or after such Early Termination Date, the
Corporate Taxpayer will have taxable income sufficient to fully utilize the
deductions arising from all Basis Adjustments and Imputed Interest during such
Taxable Year or future Taxable Years (including, for the avoidance of doubt,
Basis Adjustments and Imputed Interest that would result from future Tax Benefit
Payments that would be paid in accordance with the Valuation Assumptions,
further assuming such future Tax Benefit Payments would be paid on the due date,
without extensions, for filing the Corporate Taxpayer Return for the applicable
Taxable Year) in which such deductions would become available;

 

(b)   any loss or credit carryovers generated by deductions or losses arising
from any Basis Adjustment or Imputed Interest (including such Basis Adjustment
and Imputed Interest generated as a result of payments under this Agreement)
that are available in the Taxable Year that includes the Early Termination Date
will be utilized by the Corporate Taxpayer ratably in each Taxable Year over the
five Taxable Years beginning with the Taxable Year that includes the Early
Termination Date;

 

(c)   the U.S. federal, state and local income and franchise tax rates that will
be in effect for each Taxable Year ending on or after such Early Termination
Date will be those specified for each such Taxable Year by the Code and other
law as in effect on the Early Termination Date, except to the extent any change
to such tax rates for such Taxable Year have already been enacted into law;

 

(d)   any Reference Asset that is not subject to amortization, depreciation or
other cost recovery deduction to which any Basis Adjustment is attributable will
be disposed of in a fully taxable transaction for U.S. federal income tax
purposes on the fifth anniversary of the Early Termination Date for an amount
sufficient to fully utilize the Basis Adjustment with respect to such Reference
Asset; provided, that in the event of a Change of Control which includes a
taxable sale of such Reference Asset (including the sale of all of the equity
interests in an entity classified as a partnership or disregarded entity that
directly or indirectly owns such Reference Asset), such Reference Asset shall be
deemed disposed of at the time of the Change of Control; and

 

(e)   if, at the Early Termination Date, there are Units (other than those held
by the Corporate Taxpayer or its Subsidiaries) that have not been transferred in
an Exchange, then all such Units shall be deemed to be transferred pursuant to
the Exchange Right effective on the Early Termination Date.

 



9 

 

 

Section 1.2           Other Definitional and Interpretative Provisions. The
words “hereof,” “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. References to Articles, Sections, Exhibits and
Schedules are to Articles, Sections, Exhibits and Schedules of this Agreement
unless otherwise specified. All Exhibits and Schedules annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein. Any capitalized terms used in any Exhibit or
Schedule but not otherwise defined therein, shall have the meaning as defined in
this Agreement. Any singular term in this Agreement shall be deemed to include
the plural, and any plural term the singular. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation,” whether or not they are in fact
followed by those words or words of like import. “Writing,” “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. References to any agreement or
contract are to that agreement or contract as amended, modified or supplemented
from time to time in accordance with the terms thereof. References to any Person
include the successors and permitted assigns of that Person. References from or
through any date mean, unless otherwise specified, from and including or through
and including, respectively.

 

ARTICLE II
DETERMINATION OF CERTAIN REALIZED TAX BENEFITS

 

Section 2.1           Exchange Schedules. Within ninety (90) calendar days after
the filing of the Corporate Taxpayer Return for each Taxable Year in which any
Exchange has been effected by a TRA Holder, the Corporate Taxpayer shall deliver
to the Agent a schedule (the “Exchange Schedule”) that shows, in reasonable
detail necessary to perform the calculations required by this Agreement,
including with respect to each applicable TRA Holder, (a) the Basis Adjustments
as a result of the Exchanges effected by such TRA Holder in such Taxable Year
and (b) the period (or periods) over which such Basis Adjustments are
amortizable and/or depreciable.

 

Section 2.2           Tax Benefit Payment Schedules.

 

(a)   Within ninety (90) calendar days after the filing of the Corporate
Taxpayer Return for any Taxable Year in which there is a Realized Tax Benefit or
Realized Tax Detriment, the Corporate Taxpayer shall provide to the Agent: (i) a
schedule showing, in reasonable detail, (A) the calculation of the Realized Tax
Benefit or Realized Tax Detriment for such Taxable Year, (B) the portion of the
Net Tax Benefit, if any, that is Attributable to each TRA Holder, (C) the
Accrued Amount with respect to any such Net Tax Benefit that is Attributable to
such TRA Holder, (D) the Tax Benefit Payment due to each such TRA Holder, and
(E) the portion of such Tax Benefit Payment that the Corporate Taxpayer intends
to treat as Imputed Interest (a “Tax Benefit Payment Schedule”), (ii) a
reasonably detailed calculation of the Hypothetical Tax Liability, (iii) a
reasonably detailed calculation of the Actual Tax Liability, (iv) a copy of the
Corporate Taxpayer Return for such Taxable Year, and (v) any other work papers
reasonably requested by the Agent. In addition, the Corporate Taxpayer shall
allow the Agent reasonable access at no cost to the appropriate representatives
of the Corporate Taxpayer in connection with a review of such Tax Benefit
Payment Schedule; provided that, in the event of a dispute governed by Section
7.9 or Section 7.10, any such costs shall be borne as set forth in such
sections. The Tax Benefit Payment Schedule will become final as provided in
Section 2.3(a) and may be amended as provided in Section 2.3(b) (subject to the
procedures set forth in Section 2.3(b)).

 

(b)   For purposes of calculating the Realized Tax Benefit or Realized Tax
Detriment for any Taxable Year, carryovers or carrybacks of any U.S. federal
income Tax item attributable to the Basis Adjustments, Imputed Interest, and any
Other-TRA Benefits shall be considered to be subject to the rules of the Code
and the Treasury Regulations, as applicable, governing the use, limitation and
expiration of carryovers or carrybacks of the relevant type. If a carryover or
carryback of any U.S. federal income Tax item includes a portion that is
attributable to the Basis Adjustment, Imputed Interest, or any Other-TRA
Benefits and another portion that is not so attributable, such respective
portions shall be considered to be used in accordance with the “with and
without” methodology. The parties agree that (i) any payment under this
Agreement (to the extent permitted by law and other than amounts accounted for
as Imputed Interest) will be treated as a subsequent upward adjustment to the
purchase price of the relevant Common Units and will have the effect of creating
additional Basis Adjustments to Reference Assets for the Corporate Taxpayer in
the year of payment, and (ii) as a result, such additional Basis Adjustments
will be incorporated into the current year calculation and into future year
calculations, as appropriate.

 



10 

 

 

Section 2.3           Procedure; Amendments.

 

(a)   An applicable Schedule or amendment thereto shall become final and binding
on all parties thirty (30) calendar days from the first date on which the Agent
has received the applicable Schedule or amendment thereto unless (i) the Agent,
within thirty (30) calendar days after receiving an applicable Schedule or
amendment thereto, provides the Corporate Taxpayer with notice of a material
objection to such Schedule (“Objection Notice”) made in good faith or (ii) the
Agent provides a written waiver of such right of any Objection Notice within the
period described in clause (i) above, in which case such Schedule or amendment
thereto becomes binding on the date a waiver from the Agent has been received by
the Corporate Taxpayer. If the Corporate Taxpayer and the Agent, for any reason,
are unable to successfully resolve the issues raised in an Objection Notice
within thirty (30) calendar days after receipt by the Corporate Taxpayer of such
Objection Notice, the Corporate Taxpayer and the Agent shall employ the
Reconciliation Procedures under Section 7.10 or Resolution of Disputes
procedures under Section 7.9, as applicable.

 

(b)   The applicable Schedule for any Taxable Year may be amended from time to
time by the Corporate Taxpayer (i) in connection with a Determination affecting
such Schedule, (ii) to correct inaccuracies in the Schedule identified as a
result of the receipt of additional factual information relating to a Taxable
Year after the date the Schedule was provided to the Agent, (iii) to comply with
the Expert’s determination under the Reconciliation Procedures, (iv) to reflect
a change in the Realized Tax Benefit or Realized Tax Detriment for such Taxable
Year attributable to a carryback or carryforward of a loss or other Tax item to
such Taxable Year, (v) to reflect a change in the Realized Tax Benefit or
Realized Tax Detriment for such Taxable Year attributable to an amended
Corporate Taxpayer Return filed for such Taxable Year or (vi) to adjust an
Exchange Schedule to take into account payments made pursuant to this Agreement
(any such Schedule, an “Amended Schedule”). The Corporate Taxpayer shall provide
an Amended Schedule to the Agent within sixty (60) calendar days of the
occurrence of an event referenced in clauses (i) through (vi) of the preceding
sentence and shall, at the reasonable request of the Agent, provide any other
work papers relating to such Amended Schedule. For the avoidance of doubt, in
the event a Schedule is amended after such Schedule becomes final pursuant to
Section 2.3(a), the Amended Schedule shall not be taken into account in
calculating any Tax Benefit Payment in the Taxable Year to which the amendment
relates but instead shall be taken into account in calculating the Cumulative
Net Realized Tax Benefit for the Taxable Year in which the amendment actually
occurs.

 

Section 2.4           Section 754 Election. In its capacity as the sole managing
member of Focus LLC, the Corporate Taxpayer will ensure that, on and after the
date hereof and continuing throughout the term of this Agreement, Focus LLC and
all of its eligible Subsidiaries will have in effect an election pursuant to
Section 754 of the Code (and under any similar provisions of applicable U.S.
state or local law).

 



11 

 

 

ARTICLE III
TAX BENEFIT PAYMENTS

 

Section 3.1            Payments.

 

(a)   Within five (5) Business Days after a Tax Benefit Payment Schedule
delivered to the Agent becomes final in accordance with Section 2.3(a), the
Corporate Taxpayer shall pay to each TRA Holder the Tax Benefit Payment in
respect of such TRA Holder determined pursuant to Section 3.1(b) for such
Taxable Year. Each such payment shall be made by check, by wire transfer of
immediately available funds to the bank account previously designated by such
TRA Holder to the Corporate Taxpayer, or as otherwise agreed by the Corporate
Taxpayer and such TRA Holder. For the avoidance of doubt, no Tax Benefit Payment
shall be made in respect of estimated Tax payments, including, without
limitation, U.S. federal or state estimated income Tax payments.

 

(b)   A “Tax Benefit Payment” in respect of a TRA Holder for a Taxable Year
means an amount, not less than zero, equal to the sum of the portion of the Net
Tax Benefit Attributable to such TRA Holder and the Accrued Amount with respect
thereto. The “Net Tax Benefit” for a Taxable Year shall be an amount equal to
the excess, if any, of 85% of the Cumulative Net Realized Tax Benefit as of the
end of such Taxable Year over the sum of (i) the total amount of payments
previously made under this Section 3.1 (excluding payments attributable to
Accrued Amounts) and (ii) the total amount of Tax Benefit Payments previously
made under the corresponding provision of the IPO TRAs and any Future TRA;
provided, for the avoidance of doubt, that no TRA Holder shall be required to
return any portion of any previously made Tax Benefit Payment. Subject to
Section 3.3, the portion of the Net Tax Benefit for a Taxable Year that is
“Attributable” to a TRA Holder is the portion of such Net Tax Benefit that is
derived from (y) any Basis Adjustment that is attributable to the Common Units
acquired or deemed acquired by the Corporate Taxpayer in an Exchange undertaken
by or with respect to such TRA Holder or (z) any Imputed Interest with respect
to Tax Benefit Payments made to such TRA Holder. The “Accrued Amount” with
respect to any portion of a Net Tax Benefit shall equal an amount determined in
the same manner as interest on such portion of the Net Tax Benefit for a Taxable
Year calculated at the Agreed Rate from the due date (without extensions) for
filing the Corporate Taxpayer Return for such Taxable Year until the Payment
Date. For the avoidance of doubt, for Tax purposes, the Accrued Amount on the
portion of a Net Tax Benefit relating to an Exchange shall not be treated as
interest but shall instead be treated as additional consideration for the
acquisition of Common Units in an Exchange unless otherwise required by law.

 

(c)   Notwithstanding any provision of this Agreement to the contrary, unless a
TRA Holder elects for the provisions of this Section 3.1(c) not to apply to any
Exchange by notifying the Corporate Taxpayer in writing on or before the due
date for providing the Exchange Notice with respect to such Exchange, the
aggregate Tax Benefit Payments to be made to such TRA Holder with respect to any
Exchange shall be limited to (i) 50%, or such other percentage such TRA Holder
elects to apply by notifying the Corporate Taxpayer in writing on or before the
due date for providing the Exchange Notice with respect to such Exchange, of
(ii) the amount equal to the sum of (A) any cash, excluding any Tax Benefit
Payments, and the fair market value of any noncompensatory options received by
such TRA Holder in such Exchange and (B) the aggregate Market Value of the Class
A Shares received by such TRA Holder in such Exchange, provided, for the
avoidance of doubt, that such amount shall not include any Imputed Interest with
respect to such Exchange. An election made by a TRA Holder pursuant to this
Section 3.1(c) may not be revoked.

 



12 

 

 

(d)   The Corporate Taxpayer and the TRA Holders hereby acknowledge that, as of
the date of this Agreement and as of the date of any future Exchange that may be
subject to this Agreement, the aggregate value of the Tax Benefit Payments
cannot reasonably be ascertained for United States federal income tax or other
applicable Tax purposes.

 

Section 3.2           No Duplicative Payments. It is intended that the
provisions of this Agreement will not result in duplicative payment of any
amount (including interest) required under the Tax Receivable Agreements. It is
also intended that the provisions of the Tax Receivable Agreements will result
in 85% of the Cumulative Net Realized Tax Benefit, and the Accrued Amount
thereon, being paid to the Persons to whom payments are due pursuant to the Tax
Receivable Agreements. The provisions of this Agreement shall be construed in
the appropriate manner to achieve these fundamental results.

 

Section 3.3           Pro Rata Payments; Coordination of Benefits with Other Tax
Receivable Agreements.

 

(a)   Notwithstanding anything in Section 3.1 to the contrary, to the extent
that the aggregate amount of the Corporate Taxpayer’s tax benefit subject to the
Tax Receivable Agreements is limited in a particular Taxable Year because the
Corporate Taxpayer does not have sufficient taxable income to fully utilize
available deductions and other attributes, the following rules shall apply:

 

(i)               The limitation on the tax benefit for the Corporate Taxpayer
shall be allocated as follows: (A) first to this Agreement and any Future TRA
(and among all Persons eligible for payments hereunder or under any Future TRAs
as set forth in Section 3.3(a)(ii) and in any such Future TRAs) and (B) to the
extent of any remaining limitation on the tax benefit for the Corporate Taxpayer
after the application of clause (A), to the IPO TRAs (and among all Persons
eligible for payments thereunder in the manner set forth in such IPO TRAs). For
the avoidance of doubt, for purposes of this Section 3.3(a)(i), it is intended
that in calculating the Corporate Taxpayer’s tax benefit subject to the Tax
Receivable Agreements, any available taxable income of the Corporate Taxpayer be
first allocated to the IPO TRAs and any remaining available taxable income will
then be allocated to this Agreement and any Future TRAs.

 



13 

 

 

(ii)              If any part of the limitation on the tax benefit is allocated
to this Agreement and any Future TRAs pursuant to Section 3.3(a)(i)(A), unless a
Future TRA provides that any such allocation limitation shall first be allocated
to such Future TRA, such allocated limitation shall be further allocated among
all TRA Holders hereunder and all “TRA Holders” under each and any Future TRA in
proportion to the respective portion of the Net Tax Benefit that would have been
Attributable to each such TRA Holder in such Taxable Year under this Agreement
and each and any Future TRA if the Corporate Taxpayer had sufficient taxable
income in such Taxable Year so that there was no such limitation; provided that
if any portion of the Net Tax Benefit for any Taxable Year results from the
carryback of a loss or other Tax item to such Taxable Year from a later Taxable
Year (for the avoidance of doubt, carrybacks of losses and other Tax items from
more than one later Taxable Year shall be used in the order prescribed in the
applicable rules of the Code and the Treasury Regulations), no part of the
limitation shall be allocated to the tax benefits set forth on the Schedule
prior to its amendment to reflect the carryback and any limitation shall instead
be applied to the tax benefits carried back and such limitation shall be further
allocated among all such TRA Holders in proportion to the respective portion of
the Net Tax Benefit that would have been Attributable to each such TRA Holder in
the Taxable Year in which such carried back losses or other Tax items arose
under this Agreement and such Future TRA if the Corporate Taxpayer had
sufficient taxable income in such Taxable Year so that there was no such
limitation.

 

(iii)             If any part of the limitation on the tax benefit is allocated
to a TRA Holder, such allocated limitation shall first be applied to any
deductions arising from Imputed Interest Attributable to such TRA Holder, and
then, to the extent of any remaining limitation on the tax benefit allocated to
such TRA Holder, to any deductions arising from Basis Adjustments Attributable
to such TRA Holder.

 

(iv)             To the extent any part of the limitation on the tax benefit
subject to the Tax Receivable Agreements is allocated in a manner that differs
from the order prescribed in the applicable rules of the Code and the Treasury
Regulations regarding the utilization, or deemed utilization, of such tax
benefit, appropriate adjustments, consistent with the principles of this Section
3.3(a), shall be made in future Taxable Years to take into account such
differing allocation.

 

(b)   After taking into account Section 3.3(a), if for any reason the Corporate
Taxpayer does not fully satisfy its payment obligations to make all Tax Benefit
Payments due under the Tax Receivable Agreements in respect of a particular
Taxable Year, then, (i) the Corporate Taxpayer will pay the same proportion of
each Tax Benefit Payment due to each Person to whom a payment is due under each
of the Tax Receivable Agreements in respect of such Taxable Year, without
favoring one obligation over the other, and (ii) no Tax Benefit Payment shall be
made in respect of any Taxable Year until all Tax Benefit Payments under all of
the Tax Receivable Agreements in respect of prior Taxable Years have been made
in full.

 



14 

 

 

(c)   To the extent the Corporate Taxpayer makes a payment to a TRA Holder in
respect of a particular Taxable Year under Section 3.1(a) of this Agreement
(taking into account Section 3.3(a) and Section 3.3(b), but excluding payments
attributable to Accrued Amounts) in an amount in excess of the amount of such
payment that should have been made to such TRA Holder in respect of such Taxable
Year, then (i) such TRA Holder shall not receive further payments under Section
3.1(a) until such TRA Holder has foregone an amount of payments equal to such
excess and (ii) the Corporate Taxpayer will pay the amount of such TRA Holder’s
foregone payments to the other Persons to whom a payment is due under the Tax
Receivable Agreements in a manner such that each such Person to whom a payment
is due under the Tax Receivable Agreements, to the maximum extent possible,
receives aggregate payments under Section 3.1(a) or the comparable section of
the other Tax Receivable Agreement(s), as applicable (in each case, taking into
account Section 3.3(a) and Section 3.3(b) or the comparable sections of the
other Tax Receivable Agreement(s), but excluding payments attributable to
Accrued Amounts) in the amount it would have received if there had been no
excess payment to such TRA Holder.

 

(d)   The parties hereto agree that the parties to the IPO TRAs and any Future
TRA are expressly made third party beneficiaries of the provisions of this
Section 3.3.

 

ARTICLE IV
TERMINATION

 

Section 4.1           Early Termination at Election of the Corporate Taxpayer.
Provided that each IPO TRA has either (a) previously terminated or (b) the
Corporate Taxpayer concurrently terminates such IPO TRA pursuant to Section 4.1
of such IPO TRA, the Corporate Taxpayer may terminate this Agreement at any time
by paying to each TRA Holder the Early Termination Payment due to such TRA
Holder pursuant to Section 4.5(b) (such termination, an “Early Termination”);
provided that the Corporate Taxpayer may withdraw any notice of exercise of its
termination rights under this Section 4.1 prior to the time at which any Early
Termination Payment has been paid. Upon payment of each Early Termination
Payment to each TRA Holder by the Corporate Taxpayer, the Corporate Taxpayer
shall not have any further payment obligations under this Agreement, other than
for any Tax Benefit Payment previously due and payable but unpaid as of the
Early Termination Notice and, except to the extent included in the Early
Termination Payment, any Tax Benefit Payment due for any Taxable Year ending
prior to, with or including the Early Termination Date. Upon payment in full of
all amounts provided for in this Section 4.1, this Agreement shall terminate,
provided that Article VI, Sections 7.1 through 7.10 (inclusive), and Section
7.13 shall remain in full force and effect to the extent applicable.

 

Section 4.2           Early Termination upon Change of Control. In the event of
a Change of Control, all payment obligations hereunder shall be accelerated and
such obligations shall be calculated as if an Early Termination Notice had been
delivered on the closing date of the Change of Control and shall include, but
not be limited to the following: (a) payment of the Early Termination Payment
calculated as if an Early Termination Notice had been delivered on the effective
date of a Change of Control, (b) payment of any Tax Benefit Payment previously
due and payable but unpaid as of the Early Termination Notice, and (c) except to
the extent included in the Early Termination Payment or if included as a payment
under clause (b) of this Section 4.2, payment of any Tax Benefit Payment due for
any Taxable Year ending prior to, with or including the effective date of a
Change of Control. In the event of a Change of Control, the Early Termination
Payment shall be calculated utilizing the Valuation Assumptions and by
substituting in each case the terms “the closing date of a Change of Control”
for an “Early Termination Date.”

 



15 

 

 

Section 4.3           Breach of Agreement.

 

(a)   In the event that the Corporate Taxpayer breaches any of its material
obligations under this Agreement, whether as a result of failure to make any
payment within three (3) months of the date when due, as a result of failure to
honor any other material obligation required hereunder or by operation of law as
a result of the rejection of this Agreement in a case commenced under the United
States Bankruptcy Code or otherwise, then if the Majority TRA Holders so elect,
such breach shall be treated as an Early Termination hereunder, provided that if
there is a contemporaneous breach of the Corporate Taxpayer’s material
obligations under the Non-PE TRA, then the Majority Non-PE TRA Holders must have
also elected to treat such breach of the Non-PE TRA as an “Early Termination”
under the Non-PE TRA in order for the TRA Holders to elect to treat the
contemporaneous breach of this Agreement as an Early Termination hereunder. Upon
such elections, all payment obligations hereunder shall be automatically
accelerated and shall become due and payable in accordance with Section 4.5(a),
and such obligations shall be calculated as if an Early Termination Notice had
been delivered on the date of such breach and shall include, but shall not be
limited to, (i) payment of the Early Termination Payment calculated as if an
Early Termination Notice had been delivered on the date of a breach,
(ii) payment of any Tax Benefit Payment previously due and payable but unpaid as
of the date of the breach, and (iii) except to the extent included in the Early
Termination Payment or if included as a payment under clause (ii) of this
Section 4.3(a), any Tax Benefit Payment due for any Taxable Year ending prior
to, with or including the date of the breach. Notwithstanding the foregoing, in
the event that the Corporate Taxpayer breaches this Agreement, if the Majority
TRA Holders do not elect to treat such breach as an Early Termination pursuant
to this Section 4.3(a), the TRA Holders shall be entitled to seek specific
performance of the terms hereof, provided that if the Majority Non-PE TRA
Holders have not elected to treat such breach as an “Early Termination” under
the Non-PE TRA, then the Non-PE TRA Holders must have also sought specific
performance of the terms of the Non-PE TRA under one or more similar provisions
of the Non-PE TRA in order for the TRA Holders to seek specific performance of
this Agreement.

 

(b)   The parties agree that the failure of the Corporate Taxpayer to make any
payment due pursuant to this Agreement within three (3) months of the date such
payment is due shall be deemed to be a breach of a material obligation under
this Agreement for all purposes of this Agreement, and that it shall not be
considered to be a breach of a material obligation under this Agreement to make
a payment due pursuant to this Agreement within three (3) months of the date
such payment is due. Notwithstanding anything in this Agreement to the contrary,
except in the case of an Early Termination Payment or any payment treated as an
Early Termination Payment, it shall not be a breach of this Agreement if the
Corporate Taxpayer fails to make any Tax Benefit Payment when due to the extent
that the Corporate Taxpayer has insufficient funds available to make, or to the
extent that the Corporate Taxpayer is contractually constrained from making,
such payment in the Corporate Taxpayer’s sole discretion, exercised in good
faith; provided that the interest provisions of Section 5.2 shall apply to such
late payment (unless the Corporate Taxpayer does not have sufficient cash to
make such payment as a result of limitations imposed by any credit agreement to
which Focus LLC or any Subsidiary of Focus LLC is a party, in which case Section
5.2 shall apply, but the Default Rate shall be replaced by the Agreed Rate);
provided further that it shall be a breach of this Agreement, and the provisions
of Section 4.3(a) shall apply as of the original due date of the Tax Benefit
Payment, if the Corporate Taxpayer makes any distribution of cash or other
property to its equity holders while any Tax Benefit Payment is due and payable
but unpaid.

 



16 

 

 

Section 4.4           Early Termination Notice. If the Corporate Taxpayer
chooses to exercise its right of early termination under Section 4.1 above, the
Corporate Taxpayer shall deliver to the Agent notice of such intention to
exercise such right (the “Early Termination Notice”). Upon delivery of the Early
Termination Notice or the occurrence of an event described in Section 4.2 or
Section 4.3(a), the Corporate Taxpayer shall deliver (a) a schedule showing in
reasonable detail the calculation of the Early Termination Payment (the “Early
Termination Schedule”) and (b) any other work papers related to the calculation
of the Early Termination Payment reasonably requested by the Agent. In addition,
the Corporate Taxpayer shall allow the Agent reasonable access at no cost to the
appropriate representatives of the Corporate Taxpayer in connection with a
review of such Early Termination Schedule; provided that, in the event of a
dispute governed by Section 7.9 or Section 7.10, any such costs shall be borne
as set forth in such sections. The Early Termination Schedule shall become final
and binding on all parties thirty (30) calendar days from the first date on
which the Agent has received such Schedule or amendment thereto unless (x) the
Agent, within thirty (30) calendar days after receiving the Early Termination
Schedule, provides the Corporate Taxpayer with notice of a material objection to
such Schedule made in good faith (“Material Objection Notice”) or (y) the Agent
provides a written waiver of such right of a Material Objection Notice within
the period described in clause (x) above, in which case such Schedule becomes
binding on the date waivers from the Agent has been received by the Corporate
Taxpayer (the “Early Termination Effective Date”). If the Corporate Taxpayer and
the Agent, for any reason, are unable to successfully resolve the issues raised
in such notice within thirty (30) calendar days after receipt by the Corporate
Taxpayer of the Material Objection Notice, the Corporate Taxpayer and the Agent
shall employ the Reconciliation Procedures under Section 7.10 or Resolution of
Disputes procedures under Section 7.9, as applicable.

 

Section 4.5           Payment upon Early Termination.

 

(a)   Subject to its right to withdraw any notice of Early Termination pursuant
to Section 4.1, within three (3) Business Days after the Early Termination
Effective Date, the Corporate Taxpayer shall pay to each TRA Holder its Early
Termination Payment. Each such payment shall be made by check, by wire transfer
of immediately available funds to a bank account or accounts designated by the
TRA Holder, or as otherwise agreed by the Corporate Taxpayer and the TRA Holder.

 

(b)   A TRA Holder’s “Early Termination Payment” as of the Early Termination
Date shall equal, with respect to such TRA Holder, the present value, discounted
at the Early Termination Rate as of the Early Termination Date, of all Tax
Benefit Payments that would be required to be paid by the Corporate Taxpayer to
such TRA Holder beginning from the Early Termination Date and assuming that the
Valuation Assumptions are applied.

 

ARTICLE V
SUBORDINATION AND LATE PAYMENTS

 

Section 5.1           Subordination. Notwithstanding any other provision of this
Agreement to the contrary, any payment due under this Agreement shall rank
subordinate and junior in right of payment to any principal, interest or other
amounts due and payable in respect of any obligations in respect of indebtedness
for borrowed money of the Corporate Taxpayer (such obligations, “Senior
Obligations”) and shall rank pari passu with all current or future unsecured
obligations of the Corporate Taxpayer that are not Senior Obligations. For the
avoidance of doubt, notwithstanding the above, the determination of whether it
is a breach of this Agreement if the Corporate Taxpayer fails to make any Tax
Benefit Payment or other payment under this Agreement when due is governed by
Section 4.3(b). To the extent that any payment due under this Agreement is not
permitted to be made at the time such payment is due as a result of this Section
5.1 and the terms of the agreements governing Senior Obligations, such payment
obligation nevertheless shall accrue for the benefit of the TRA Holders, and the
Corporate Taxpayer shall make such payments at the first opportunity that such
payments are permitted to be made in accordance with the terms of the Senior
Obligations.

 



17 

 

 

Section 5.2           Late Payments by the Corporate Taxpayer. The amount of all
or any portion of any Tax Benefit Payment, Early Termination Payment or any
other payment under this Agreement not made to any TRA Holder when due under the
terms of this Agreement, whether as a result of Section 5.1 and the terms of the
Senior Obligations or otherwise, shall be payable together with any interest
thereon, computed at the Default Rate (or, if so provided in Section 4.3(b), at
the Agreed Rate) and commencing from the date on which such Tax Benefit Payment,
Early Termination Payment or any other payment under this Agreement was due and
payable.

 

ARTICLE VI
NO DISPUTES; CONSISTENCY; COOPERATION

 

Section 6.1           Participation in the Corporate Taxpayer’s and Focus LLC’s
Tax Matters. Except as otherwise provided herein or in the Focus LLC Agreement,
the Corporate Taxpayer shall have full responsibility for, and sole discretion
over, all Tax matters concerning the Corporate Taxpayer and Focus LLC, including
without limitation preparing, filing or amending any Tax Return and defending,
contesting or settling any issue pertaining to Taxes. Notwithstanding the
foregoing, the Corporate Taxpayer (a) shall notify the Agent of, and keep the
Agent reasonably informed with respect to, the portion of any audit,
examination, or any other administrative or judicial proceeding (a “Tax
Proceeding”) of the Corporate Taxpayer or Focus LLC by a Taxing Authority the
outcome of which is reasonably expected to affect the rights and obligations of
the TRA Holders under this Agreement, and (b) shall provide the Agent with
reasonable opportunity to provide information and other input to the Corporate
Taxpayer, Focus LLC and their respective advisors concerning the conduct of any
such portion of a Tax Proceeding; provided, however, that nothing in this
Section 6.1 shall be construed as requiring or preventing either of the
Corporate Taxpayer or Focus LLC from taking or refraining to take any action
that is inconsistent with, or otherwise provided for under, any provision of the
Focus LLC Agreement.

 

Section 6.2           Consistency. Unless there is a Determination or written
opinion, reasonably acceptable to the Corporate Taxpayer and Focus LLC, of legal
counsel or a nationally recognized tax advisor to the contrary, the Corporate
Taxpayer and each of the TRA Holders agree to report, and to cause their
respective Subsidiaries to report, for all purposes (including U.S. federal,
state and local Tax purposes), all Tax-related items (including, without
limitation, the Basis Adjustments and each Tax Benefit Payment) in a manner
consistent with the description of any Tax characterization herein (including as
set forth in Section 2.2(b) and Section 3.1(a) and any Schedule required to be
provided by or on behalf of the Corporate Taxpayer under this Agreement, as
finally determined pursuant to Section 2.3). If the Corporate Taxpayer and any
TRA Holder, for any reason, are unable to successfully resolve any disagreement
concerning such treatment within thirty (30) calendar days, the Corporate
Taxpayer and such TRA Holder shall employ the Reconciliation Procedures under
Section 7.10 or Resolution of Disputes procedures under Section 7.9, as
applicable.

 



18 

 

 

Section 6.3           Cooperation. Each TRA Holder shall (a) furnish to the
Corporate Taxpayer in a timely manner such information, documents and other
materials as the Corporate Taxpayer may reasonably request for purposes of
making any determination or computation necessary or appropriate under this
Agreement, preparing any Tax Return, or contesting or defending any Tax
Proceeding, (b) make itself reasonably available to the Corporate Taxpayer and
its representatives to provide explanations of documents and materials and such
other information as the Corporate Taxpayer or its representatives may
reasonably request in connection with any of the matters described in clause (a)
above, and (c) reasonably cooperate in connection with any such matter. The
Corporate Taxpayer shall reimburse each TRA Holder for any reasonable
third-party costs and expenses incurred pursuant to this Section 6.3.

 

Section 6.4           Tax Proceedings. The Corporate Taxpayer shall use
reasonable efforts (for the avoidance of doubt, taking into account the
interests and entitlements of all TRA Holders, the Corporate Taxpayer and Focus
LLC) to defend the Tax treatment contemplated by this Agreement and any Schedule
in any audit, contest or similar proceeding with any Taxing Authority.

 

ARTICLE VII
MISCELLANEOUS

 

Section 7.1           Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed duly given and
received (a) on the date of delivery if delivered personally, or by facsimile
upon confirmation of transmission by the sender’s fax machine if sent on a
Business Day (or otherwise on the next Business Day) or (b) on the first
Business Day following the date of dispatch if delivered by a recognized
next-day courier service. All notices hereunder shall be delivered as set forth
below, or pursuant to such other instructions as may be designated in writing by
the party to receive such notice:

 

If to the Corporate Taxpayer, to:

 

Focus Financial Partners Inc.

875 Third Avenue, 28th Floor

New York, NY 10022
Attention: Chief Financial Officer

 

with a copy (which shall not constitute notice to the Corporate Taxpayer) to:

 

Vinson & Elkins L.L.P.
666 Fifth Avenue, 26th Floor

New York, NY 10103-0040
Telephone: (212) 237-0000
Attention: Robert Seber

 

If to the Agent, to:

 

The address set forth in the corresponding provision of the Non-PE TRA.

 

If to a TRA Holder, other than an Agent, that is or was a partner in Focus LLC,
to:

 

The address set forth in the records of Focus LLC.

 



19 

 

 

Any party may change its address or fax number by giving the other party written
notice of its new address or fax number in the manner set forth above.

 

Section 7.2           Counterparts. This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered to the other parties, it being understood that
all parties need not sign the same counterpart. Delivery of an executed
signature page to this Agreement by facsimile transmission or otherwise
(including an electronically executed signature page) shall be as effective as
delivery of a manually signed counterpart of this Agreement.

 

Section 7.3           Entire Agreement; No Third Party Beneficiaries. This
Agreement constitutes the entire agreement and supersedes all prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement, except as expressly provided in
Section 3.3.

 

Section 7.4           Governing Law. This Agreement and the rights and
obligations of the parties hereunder shall be governed by, and construed in
accordance with, the law of the State of New York, without regard to the
conflicts of laws principles thereof that would mandate the application of the
laws of another jurisdiction.

 

Section 7.5           Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any law or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

 

Section 7.6           Successors; Assignment.

 

(a)   No TRA Holder may assign this Agreement to any Person without the prior
written consent of the Corporate Taxpayer; provided, however, that:

 

(i)               to the extent Units are transferred in accordance with the
terms of the Focus LLC Agreement (except pursuant to the Exchange Right or the
Call Right), the transferring TRA Holder shall assign to the transferee of such
Units the transferring TRA Holder’s rights under this Agreement with respect to
such transferred Units, and such transferee shall execute and deliver a joinder
to this Agreement, in form and substance reasonably satisfactory to the
Corporate Taxpayer, agreeing to become a “TRA Holder” for all purposes of this
Agreement, and

 



20 

 

 

(ii)              the right to receive any and all payments payable or that may
become payable to a TRA Holder pursuant to this Agreement that, once an Exchange
has occurred, arise with respect to the Units transferred in such Exchange, may
be assigned to any Person or Persons without the prior written consent of the
Corporate Taxpayer as long as any such Person has executed and delivered, or, in
connection with such assignment, executes and delivers, a joinder to this
Agreement, in form and substance reasonably satisfactory to the Corporate
Taxpayer, agreeing to be bound by Section 7.13.

 

For the avoidance of doubt, the parties acknowledge that an assignment of rights
pursuant to this Section 7.6(a) is not expected to affect the U.S. federal
income (or applicable state and local) Tax characterization by the Corporate
Taxpayer of payments made under this Agreement.

 

(b)   The Person designated as the Agent for the TRA Holders may not be changed
without the prior written consent of the Corporate Taxpayer.

 

(c)   Except as otherwise specifically provided herein, all of the terms and
provisions of this Agreement shall be binding upon, shall inure to the benefit
of and shall be enforceable by the parties hereto and their respective
successors, assigns, heirs, executors, administrators and legal representatives.
The Corporate Taxpayer shall cause any direct or indirect successor (whether by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Corporate Taxpayer, by written agreement, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Corporate Taxpayer would be required to perform if no such
succession had taken place.

 

Section 7.7           Amendments; Waivers. No provision of this Agreement may be
amended in a manner that materially affects the substantive rights of any TRA
Holder hereunder unless such amendment is approved in writing by each of the
Corporate Taxpayer and the Majority TRA Holders; provided, however, that no such
amendment shall be effective if such amendment would have a materially
disproportionate effect on the payments certain TRA Holders will or may receive
under this Agreement unless a majority of such disproportionately affected TRA
Holders (as determined in the same manner as the Majority TRA Holders would be
determined if such disproportionately affected TRA Holders were the only TRA
Holders) consent in writing to such amendment. Notwithstanding anything in this
Agreement to the contrary, if an amendment is made to a provision of the Non-PE
TRA that is substantially similar to a provision in this Agreement, a
substantially similar amendment shall concurrently be made to the relevant
provision(s) of this Agreement and the Corporate Taxpayer and the Majority TRA
Holders shall be deemed to have approved in writing such amendment.

 

Section 7.8           Titles and Subtitles. The titles of the sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.

 



21 

 

 

Section 7.9           Resolution of Disputes.

 

(a)    Any and all disputes which are not governed by Section 7.10, including
any ancillary claims of any party, arising out of, relating to or in connection
with the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including the validity, scope and
enforceability of this Section 7.9 and Section 7.10) (each a “Dispute”) shall be
governed by this Section 7.9. The parties hereto shall attempt in good faith to
resolve all Disputes by negotiation. If a Dispute between the parties hereto
cannot be resolved in such manner, such Dispute shall be finally settled by
arbitration conducted by a single arbitrator in accordance with the
then-existing rules of arbitration of the American Arbitration Association. If
the parties to the Dispute fail to agree on the selection of an arbitrator
within ten (10) calendar days of the receipt of the request for arbitration, the
American Arbitration Association shall make the appointment. The arbitrator
shall be a lawyer admitted to the practice of law in a U.S. state, or a
nationally recognized expert in the relevant subject matter, and shall conduct
the proceedings in the English language. Performance under this Agreement shall
continue if reasonably possible during any arbitration proceedings. In addition
to monetary damages, the arbitrator shall be empowered to award equitable
relief, including an injunction and specific performance of any obligation under
this Agreement. The arbitrator is not empowered to award damages in excess of
compensatory damages, and each party hereby irrevocably waives any right to
recover punitive, exemplary or similar damages with respect to any Dispute. The
award shall be the sole and exclusive remedy between the parties regarding any
claims, counterclaims, issues, or accounting presented to the arbitral tribunal.
Judgment upon any award may be entered and enforced in any court having
jurisdiction over a party or any of its assets. The parties involved in any
Dispute shall each bear their own costs and expenses of such Dispute unless, in
the event of an arbitration, otherwise determined by the arbitrator in
accordance with the then-existing rules of arbitration of the American
Arbitration Association.

 

(b)   Notwithstanding the provisions of Section 7.9(a), the Corporate Taxpayer
may bring an action or special proceeding in any court of competent jurisdiction
for the purpose of compelling a party to arbitrate, seeking temporary or
preliminary relief in aid of an arbitration hereunder, and/or enforcing an
arbitration award and, for the purposes of this Section 7.9(b), the Agent and
each TRA Holder (i) expressly consents to the application of Section 7.9(c) to
any such action or proceeding, (ii) agrees that proof shall not be required that
monetary damages for breach of the provisions of this Agreement would be
difficult to calculate and that remedies at law would be inadequate, and
(iii) irrevocably appoints the Corporate Taxpayer as agent of such party for
service of process in connection with any such action or proceeding and agrees
that service of process upon such agent, who shall promptly advise such party in
writing of any such service of process, shall be deemed in every respect
effective service of process upon such party in any such action or proceeding.

 

(c)   EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS
LOCATED IN New York FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT IN
ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (B) OF THIS Section 7.9 OR ANY
JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION
ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary
judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm an arbitration award. The parties acknowledge that
the forum designated by this Section 7.9(c) have a reasonable relation to this
Agreement, and to the parties’ relationship with one another.

 



22 

 

 

(d)   The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in Section 7.9(c) and such parties agree not to
plead or claim the same.

 

Section 7.10         Reconciliation. In the event that the Agent or any TRA
Holder (as applicable, the “Disputing Party”) and the Corporate Taxpayer are
unable to resolve a disagreement with respect to the calculations required to
produce the schedules described in Section 2.3, Section 4.4 and Section 6.2 (but
not, for the avoidance doubt, with respect to any legal interpretation with
respect to such provisions or schedules) within the relevant period designated
in this Agreement (“Reconciliation Dispute”), the Reconciliation Dispute shall
be submitted for determination to the Expert. The Expert shall be a partner or
principal in a nationally recognized accounting or law firm, and unless the
Corporate Taxpayer and the Disputing Party agree otherwise, the Expert shall
not, and the firm that employs the Expert shall not, have any material
relationship with the Corporate Taxpayer or the Disputing Party or other actual
or potential conflict of interest. If the parties are unable to agree on an
Expert within fifteen (15) calendar days of receipt by the respondent(s) of
written notice of a Reconciliation Dispute, the Expert shall be appointed by the
American Arbitration Association. The Expert shall resolve (a) any matter
relating to the Exchange Schedule or an amendment thereto or the Early
Termination Schedule or an amendment thereto within thirty (30) calendar days,
(b) any matter relating to a Tax Benefit Payment Schedule or an amendment
thereto within fifteen (15) calendar days, and (c) any matter related to
treatment of any tax-related item as contemplated in Section 6.2 within fifteen
(15) calendar days, or, in each case, as soon thereafter as is reasonably
practicable after such matter has been submitted to the Expert for resolution.
Notwithstanding the preceding sentence, if the matter is not resolved before any
payment that is the subject of a disagreement would be due (in the absence of
such disagreement) or any Tax Return reflecting the subject of a disagreement is
due, any portion of such payment that is not under dispute shall be paid on the
date prescribed by this Agreement and such Tax Return may be filed as prepared
by the Corporate Taxpayer, subject to adjustment or amendment upon resolution.
The costs and expenses relating to the engagement of such Expert or amending any
Tax Return shall be borne by the Corporate Taxpayer except as provided in the
next sentence. The Corporate Taxpayer and the Disputing Party shall each bear
its own costs and expenses of such proceeding, unless (i) the Expert adopts such
Disputing Party’s position, in which case the Corporate Taxpayer shall reimburse
such Disputing Party for any reasonable out-of-pocket costs and expenses in such
proceeding, or (ii) the Expert adopts the Corporate Taxpayer’s position, in
which case such Disputing Party shall reimburse the Corporate Taxpayer for any
reasonable out-of-pocket costs and expenses in such proceeding. Any dispute as
to whether a dispute is a Reconciliation Dispute within the meaning of this
Section 7.10 shall be decided by the Expert. The Expert shall finally determine
any Reconciliation Dispute and the determinations of the Expert pursuant to this
Section 7.10 shall be binding on the Corporate Taxpayer and its Subsidiaries and
the Disputing Party and may be entered and enforced in any court having
jurisdiction.

 

Section 7.11         Withholding. The Corporate Taxpayer shall be entitled to
deduct and withhold from any payment payable pursuant to this Agreement such
amounts as the Corporate Taxpayer is required to deduct and withhold with
respect to the making of such payment under the Code or any provision of U.S.
federal, state, local or non-U.S. tax law. To the extent that amounts are so
withheld and paid over to the appropriate Taxing Authority by the Corporate
Taxpayer, such withheld amounts shall be treated for all purposes of this
Agreement as having been paid to the relevant TRA Holder. Upon a TRA Holder’s
request, the Corporate Taxpayer shall provide evidence of any such payment to
such TRA Holder. Each TRA Holder shall furnish to the Corporate Taxpayer in a
timely manner such statements, certifications or other information reasonably
requested by the Corporate Taxpayer for purposes of determining the extent to
which any payments hereunder are subject to withholding or deduction. The
Corporate Taxpayer and the TRA Holders shall reasonably cooperate to reduce or
eliminate any withholding or deduction from any payment made pursuant to this
Agreement.

 



23 

 

 

Section 7.12          Status of Corporate Taxpayer as a Member of a Consolidated
Group; Transfers of Corporate Assets.

 

(a)   If the Corporate Taxpayer is or becomes a member of an affiliated or
consolidated group of corporations that files a consolidated income Tax Return
pursuant to Sections 1501 et seq. of the Code, then: (i) the provisions of this
Agreement shall be applied with respect to the group as a whole; and (ii) Tax
Benefit Payments, Early Termination Payments and other applicable items
hereunder shall be computed with reference to the consolidated taxable income of
the group as a whole.

 

(b)   If the Corporate Taxpayer (or any other entity that is obligated to make a
Tax Benefit Payment or Early Termination Payment hereunder), Focus LLC or any of
Focus LLC’s direct or indirect Subsidiaries that is treated as a partnership or
disregarded entity for U.S. federal income tax purposes (but only to the extent
such Subsidiaries are not held through any entity treated as a corporation for
U.S. federal income tax purposes) (a “Transferor”) transfers one or more
Reference Assets to a corporation (or a Person classified as a corporation for
U.S. federal income tax purposes) with which the Transferor does not file a
consolidated Tax Return pursuant to Section 1501 of the Code, the Transferor,
for purposes of calculating the amount of any Tax Benefit Payment or Early
Termination Payment (e.g., calculating the gross income of the entity and
determining the Realized Tax Benefit of such entity) due hereunder, shall be
treated as having disposed of such Reference Assets in a fully taxable
transaction on the date of such contribution. The consideration deemed to be
received by the Transferor shall be equal to the fair market value of the
transferred Reference Assets, plus, without duplication, (i) the amount of debt
to which any such Reference Asset is subject, in the case of a transfer of an
encumbered Reference Asset or (ii) the amount of debt allocated to any such
Reference Asset, in the case of a contribution of a partnership interest. For
purposes of this Section 7.12(b), a transfer of a partnership interest shall be
treated as a transfer of the Transferor’s share of each of the assets and
liabilities of that partnership.

 



24 

 

 

Section 7.13       Confidentiality.

 

(a)   The Agent and each of its assignees and each TRA Holder and each of such
TRA Holder’s assignees acknowledges and agrees that the information of the
Corporate Taxpayer is confidential and, except in the course of performing any
duties as necessary for the Corporate Taxpayer and its Affiliates, as required
by law or legal process or to enforce the terms of this Agreement, such Person
shall keep and retain in the strictest confidence and not disclose to any Person
any confidential matters, acquired pursuant to this Agreement, of the Corporate
Taxpayer and its Affiliates and successors, concerning Focus LLC and its
Affiliates and successors or the TRA Holders, learned by the Agent or any TRA
Holder heretofore or hereafter. This Section 7.13 shall not apply to (i) any
information that has been made publicly available by the Corporate Taxpayer or
any of its Affiliates, becomes public knowledge (except as a result of an act of
an Agent or a TRA Holder in violation of this Agreement) or is generally known
to the business community and (ii) the disclosure of information (A) as may be
proper in the course of performing the Agent’s or a TRA Holder’s obligations, or
monitoring or enforcing a TRA Holder’s rights, under this Agreement, (B) as part
of a TRA Holder’s normal reporting, rating or review procedure (including normal
credit rating and pricing process), or in connection with a TRA Holder’s or such
TRA Holder’s Affiliates’ normal fund raising, financing, marketing,
informational or reporting activities, or to a TRA Holder’s (or any of its
Affiliates’) or its direct or indirect owners or Affiliates, auditors,
accountants, employees, attorneys or other agents, (C) to any bona fide
prospective assignee of a TRA Holder’s rights under this Agreement, or
prospective merger or other business combination partner of a TRA Holder,
provided that such assignee or merger partner agrees to be bound by the
provisions of this Section 7.13, (D) as is required to be disclosed by order of
a court of competent jurisdiction, administrative body or governmental body, or
by subpoena, summons or legal process, or by law, rule or regulation; provided
that any TRA Holder required to make any such disclosure to the extent legally
permissible shall provide the Corporate Taxpayer prompt notice of such
disclosure, or to regulatory authorities or similar examiners conducting
regulatory reviews or examinations (without any such notice to the Corporate
Taxpayer), or (E) to the extent necessary for a TRA Holder or its direct or
indirect owners to prepare and file its Tax Returns, to respond to any inquiries
regarding such Tax Returns from any Taxing Authority or to prosecute or defend
any Tax Proceeding with respect to such Tax Returns. Notwithstanding anything to
the contrary herein, the Agent (and each employee, representative or other agent
of such Agent or its assignees, as applicable) and each TRA Holder and each of
its assignees (and each employee, representative or other agent of such TRA
Holder or its assignees, as applicable) may disclose to any and all Persons,
without limitation of any kind, the Tax treatment and Tax structure of the
Corporate Taxpayer, Focus LLC, the Agent, the TRA Holders and their Affiliates,
and any of their transactions, and all materials of any kind (including opinions
or other Tax analyses) that are provided to the Agent or any TRA Holder relating
to such Tax treatment and Tax structure.

 

(b)   If an Agent or an assignee or a TRA Holder or an assignee commits a
breach, or threatens to commit a breach, of any of the provisions of this
Section 7.13, the Corporate Taxpayer shall have the right and remedy to have the
provisions of this Section 7.13 specifically enforced by injunctive relief or
otherwise by any court of competent jurisdiction without the need to post any
bond or other security, it being acknowledged and agreed that any such breach or
threatened breach shall cause irreparable injury to the Corporate Taxpayer or
any of its Subsidiaries or the TRA Holders and the accounts and funds managed by
the Corporate Taxpayer and that money damages alone shall not provide an
adequate remedy to such Persons. Such rights and remedies shall be in addition
to, and not in lieu of, any other rights and remedies available at law or in
equity.

 



25 

 

 

Section 7.14         Certain Terminations by a TRA Holder. Notwithstanding
anything herein to the contrary, if, in connection with an actual or proposed
change in law, a TRA Holder reasonably believes that the existence of this
Agreement (a) could cause income (other than income arising from receipt of a
payment under this Agreement) recognized by such TRA Holder upon any Exchange
that as of the date of this Agreement would be treated as capital gain to
instead to be treated as ordinary income rather than capital gain (or otherwise
taxed at ordinary income rates) for U.S. federal income tax purposes or (b)
would have other material adverse tax consequences to such TRA Holder and/or its
direct or indirect owners, then, in either case, at the election of such TRA
Holder and to the extent specified by such TRA Holder, this Agreement (i) shall
not apply to an Exchange by such TRA Holder occurring after a date specified by
it or (ii) shall otherwise be amended in a manner determined by such TRA Holder
to waive any benefits to which such TRA Holder would otherwise be entitled under
this Agreement, provided that such amendment shall not result in an increase in
or acceleration of payments under this Agreement at any time as compared to the
amounts and times of payments that would have been due in the absence of such
amendment. Further, notwithstanding anything herein to the contrary, any TRA
Holder may, at any time, elect for this Agreement to cease to have further
effect in its entirety with respect to such TRA Holder, and the Corporate
Taxpayer shall cease to have any further obligations in respect of such TRA
Holder, in each case from and after the date specified by such TRA Holder.

 

Section 7.15         Independent Nature of Members’ Rights and Obligations. The
obligations of each TRA Holder hereunder are several and not joint with the
obligations of any other TRA Holder, and no TRA Holder shall be responsible in
any way for the performance of the obligations of any other TRA Holder
hereunder. The decision of each TRA Holder to enter into this Agreement has been
made by such TRA Holder independently of any other TRA Holder. Nothing contained
herein, and no action taken by any TRA Holder pursuant hereto, shall be deemed
to constitute the TRA Holders as a partnership, an association, a joint venture
or any other kind of entity, or create a presumption that the TRA Holders are in
any way acting in concert or as a group with respect to such obligations or the
transactions contemplated hereby and the Corporate Taxpayer acknowledges that
the TRA Holders are not acting in concert or as a group, and the Corporate
Taxpayer will not assert any such claim, with respect to such obligations or the
transactions contemplated hereby.

 

[Signature Page Follows]

 



26 

 

 

IN WITNESS WHEREOF, the Corporate Taxpayer, the TRA Holders, and the Agent have
duly executed this Agreement as of the date first written above.

 

  CORPORATE TAXPAYER:       FOCUS FINANCIAL PARTNERS INC.       By: /s/ Ruediger
Adolf     Name: Ruediger Adolf     Title: Chief Executive Officer

 

Signature Page to Tax Receivable Agreement

 





 

 

 

  AGENT:       RUEDIGER ADOLF       /s/ Ruediger Adolf   Ruediger Adolf

 

 

[The signatures of the TRA Holders are included in their individual joinders to
this Agreement]

 

Signature Page to Tax Receivable Agreement

 

 

